
	
		III
		109th CONGRESS
		2d Session
		S. RES. 570
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mr. DeWine (for himself
			 and Mr. Voinovich) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the month of September as
		  National American History and Heritage Month.
	
	
		Whereas the United States has a remarkable history and a
			 cherished legacy abounding with stories and biographies of heroes and
			 patriots;
		Whereas time has proven that, by teaching the principles
			 of the foundation of the United States, the children of the Nation grow up to
			 become good citizens;
		Whereas George Washington stated, A primary object
			 … should be the education of our youth in the science of
			 government;
		Whereas the children of the United States have the right
			 and the responsibility to know the history and heritage of the Nation;
		Whereas, in 1952, Olga Weber, a mother and homemaker from
			 the State of Ohio, out of concern that citizens of the United States were
			 taking their freedoms for granted, petitioned the municipal officers of her
			 town to establish a Constitution day in honor of the ratification of the
			 Constitution of the United States, and further requested that the State of Ohio
			 designate September 17, 1952, as Constitution Day;
		Whereas, in 1953, Governor Frank J. Lausche of the State
			 of Ohio signed a law designating September 17, 1953, as Constitution
			 Day;
		Whereas, in August 1953, Mrs. Weber urged the Senate to
			 pass a resolution designating the period beginning September 17, 1953, and
			 ending September 23, 1953, as Constitution Week;
		Whereas, in 1955, President Dwight D. Eisenhower signed
			 into law the request of Mrs. Weber, and designated the period beginning
			 September 17, 1955, and ending September 23, 1955, as Constitution
			 Week;
		Whereas many parents have become increasingly concerned by
			 the lack of knowledge and interest that the people of the United States have
			 for their history and heritage;
		Whereas the period beginning September 17, 2006, and
			 ending September 23, 2006, is nationally designated as Constitution
			 Week;
		Whereas September 17, 2006, is nationally designated as
			 Citizenship Day;
		Whereas September 11, 2006, is nationally designated as
			 Patriot Day;
		Whereas the Constitution of the United States was signed
			 on September 17, 1787;
		Whereas the greatest honor that the citizens of the United
			 States can give to all of those citizens who have dedicated their lives and
			 sacrificed so much to preserve the freedom and legacy of the United States is
			 to remember what those citizens have done;
		Whereas the designation of September as National
			 American History and Heritage Month will—
			(1)emphasize to the
			 citizens of the United States the importance of knowing the history and
			 heritage of the Nation; and
			(2)pay tribute to
			 the Founding Fathers and the many patriots, heroes, and heroines who built the
			 Nation;
			Whereas a month-long celebration honoring the history and
			 heritage of the United States will encourage more organizations, including
			 schools, businesses, faith communities, and individuals to get involved in
			 programs and opportunities to incite interest and foster respect for
			 understanding the history and heritage of the United States; and
		Whereas celebrations relating to the history and heritage
			 of the United States will encourage more individuals to engage in a study of
			 the history, heritage, and foundation of the United States, and will instill
			 pride in the citizens of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of September as National American History and Heritage
			 Month;
			(2)recognizes that
			 the President issued a proclamation encouraging Federal, State, and local
			 officials, as well as leaders of civic, social, and educational organizations,
			 to conduct ceremonies and programs that celebrate the Constitution of the
			 United States and reaffirm our rights and obligations as citizens of our great
			 Nation;
			(3)recognizes with
			 great appreciation—
				(A)the contributions
			 of the millions of citizens of the United States who have devoted their lives,
			 often at great sacrifice, to the improvement and preservation of the Nation;
			 and
				(B)those who
			 continue to devote their lives for the betterment of the United States;
			 and
				(4)encourages more
			 citizens of the United States to share their time, knowledge, and talents to
			 share the light of liberty with our children, the future leaders of our
			 Nation.
			
